 1   ARASTO FARSAD (SBN: 273118)
 2
     NANCY WENG (SBN: 251215)
     FARSAD LAW OFFICE, P.C.
 3   1625 The Alameda, Suite 525
     San Jose, CA 95126
 4
     Tel: 408-641-9966
 5   Fax: 408-866-7334
     Email addresses: nancy@farsadlaw.com;
 6   farsadlaw1@gmail.com

 7   Attorneys for Debtor / debtor-in-possession

 8
                                UNITED STATES BANKRUPTCY COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10
                                              SAN JOSE DIVISION
11
                                                          )
12   In re:                                               )   Case No. 20-51468 MEH
                                                          )   Chapter 11
13                                                        )
     MUZYEN MUHE ABDULKADIR,                              )
14                                                        )   DECLARATION OF MUZYEN MUHE
                                                          )   ABDULKADIR IN SUPPORT OF
15                      Debtor.                           )   APPLICATION FOR FINAL DECREE
                                                          )   Judge: Honorable M. Elaine Hammond
16                                                        )
                                                          )
17

18            I, Muzyen Muhe Abdulkadir, declare and say:
19            1. I am the Debtor herein this bankruptcy case.
20            2. An Order Confirming Chapter 11 Plan was entered on January 22 , 2021. (Docket No.
21            47.)
22            3. A post-confirmation quarterly report is not yet due.
23            4. The Plan did not propose that any property be transferred.
24            5. I have continued with the management of the property dealt with under the Plan.
25            6. There are no unresolved motions, contested matters, or adversary proceedings other
26   than my general bankruptcy counsel’s First and Final Application for Compensation set for
27   hearing on March 11, 2021 at 10:00 am. (Case Docket No. 49.) In that regard, I understand that
28




              Declaration of Muzyen Muhe Abdulkadir in Support of Application for Final Decree - 1
     Case: 20-51468        Doc# 54       Filed: 02/20/21       Entered: 02/20/21 12:33:35            Page 1 of 5
 1   we will not be seeking a “default” order on this Application for a Final Decree until after that
 2   hearing is conducted / resolved.
 3          7. The estate has been fully administered within the meaning of 11 U.S.C. §350(a).
 4          8. All claims and expenses required to be paid upon confirmation or the Effective Date of
 5   the plan have been paid. (Please see the attached Exhibit A for copies of all payments made as
 6   required by the confirmed Plan.)
 7          9. I believe that all post-confirmation taxes have been paid as well.
 8          10. All payments called for under the Chapter 11 confirmed Plan have been paid.
 9          11. Accordingly, for all of the reasons stated above and in the subject application, I
10   respectfully request that a Final Decree be entered.
11

12   I declare under penalty of perjury that the foregoing is true and correct.
13   Executed at San Jose, California, on February 20, 2021.
14
     /s/ Muzyen Muhe Abdulkadir
15   Muzyen Muhe Abdulkadir
     Debtor / debtor-in-possession herein
16

17

18

19

20

21

22

23

24

25

26

27

28




             Declaration of Muzyen Muhe Abdulkadir in Support of Application for Final Decree - 2
     Case: 20-51468       Doc# 54       Filed: 02/20/21       Entered: 02/20/21 12:33:35            Page 2 of 5
                               EXHIBIT A



Case: 20-51468   Doc# 54   Filed: 02/20/21   Entered: 02/20/21 12:33:35   Page 3 of 5
Case: 20-51468   Doc# 54   Filed: 02/20/21   Entered: 02/20/21 12:33:35   Page 4 of 5
Case: 20-51468   Doc# 54   Filed: 02/20/21   Entered: 02/20/21 12:33:35   Page 5 of 5
